      Case 2:20-cv-00262-JAP-GBW Document 36 Filed 01/04/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


RONALD HURD,

            Plaintif,

      v.                                       No. 2:20-cv-00262-JAP-GBW

NOVARTIS PHARMACEUTICALS
CORPORATION,

            Defendant.



                   CERTIFICATE OF GOOD STANDING AND
           ENTRY OF APPEARANCE FOR GRANT W. HOLLINGSWORTH

       Pursuant to D.N.M. LR-Civ 83.3, Julia Broggi, a member of the Bar of the United States

District Court for the District of New Mexico, certifies that Grant W. Hollingsworth is a member

in good standing of the Bar of the State Maryland, Bar No. 18638 and the District of Columbia,

Bar No. 1018101. Grant W. Hollingsworth hereby enters his appearance on behalf of the

defendant, Novartis Pharmaceuticals Corporation.




                                            Respectfully Submitted,

                                            HOLLAND & HART LLP

                                                      /s/ Julia Broggi
                                            By:
                                                   Bradford C. Berge
                                                   Julia Broggi
                                            110 North Guadalupe, Suite 1
                                            P.O. Box 2208
                                            Santa Fe, New Mexico 87504-2208
                                            (505) 988-4421
                                            BBerge@hollandhart.com
                                            JBroggi@hollandhart.com

                                            - and –
       Case 2:20-cv-00262-JAP-GBW Document 36 Filed 01/04/21 Page 2 of 2




                                            Grant W. Hollingsworth
                                            Robert E. Johnston
                                            Donald R. McMinn
                                            Andrew L. Reissaus
                                            HOLLINGSWORTH LLP
                                            1350 I Street Northwest
                                            Washington, District of Columbia 20005
                                            (202) 898-5800

                                            Attorneys for Defendant Novartis
                                            Pharmaceuticals Corporation


                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 4th day of January 2021, the foregoing was filed
electronically through the CM/ECF system, which caused the following counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

        Justin R. Kaufman
        Rosalind B. Bienvenu
        Caren I. Friedman
        505 Cerrillos Road, Suite A209
        Santa Fe, NM 87501
        Telephone: (505) 986-0600
        Facsimile: (505) 986-0632
        jkaufman@dpslawgroup.com
        rbienvenu@dpslawgroup.com
        cfriedman@dpslawgroup.com

        Raymond C. Silverman (Pro Hac Vice pending)
        PARKER WAICHMAN LLP
        6 Harbor Park Dr.
        Port Washington, NY 11050
        Telephone: (516) 466-6500
        Facsimile: (516) 466-6665
        rsilverman@yourlawyer.com


        Counsel for Plaintiff


                                            By:    /s/ Julia Broggi
                                                   Julia Broggi

15970671_v1


                                               2
